Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 9-10, drawn to an excitatory neuron production method, comprising: preparing human stem cells, and introducing Sendai virus by infection to the human stem cells in a culture medium which does not contain B18R protein or which contains 0.01% to 1% B18R protein to induce the human stem cells into excitatory neurons by allowing the Sendai virus to express mRNA which synthesizes an inducing factor including neurogenin (NGN), or an inducing factor including achaete-scute homolog (ASCL) and myelin transcription factor (MYT) in the human stem cells.
Group II, claim(s) 13-19, drawn to an inhibitory neuron production method comprising: preparing stem cells, and introducing Sendai virus by infection to the stem cells in a culture medium which does not contain B18R protein or which contains 0.01% to 1% B18R protein to induce the stem cells into inhibitory neurons by allowing the Sendai virus to express mRNA which synthesizes an inducing factor including achaete-scute homolog (ASCL) in the stem cells.
Group III, claim(s) 21, 24-25, 27, 30-31, 33 and 36-37, drawn to a cerebral neuron production method, a dopamine-producing neuron production method and a synapse-forming neuron production method, comprising: preparing stem cells, and introducing Sendai virus by infection to the stem cells to induce the stem cells into cerebral neurons or dopamine-producing neurons or synapse-forming neurons by allowing the Sendai virus to express mRNA which synthesizes an inducing factor including neurogenin (NGN), or an inducing factor including achaete-scute homolog (ASCL) and myelin transcription factor (MYT) in the stem cells.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an excitatory neuron production method, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sun et al. (US2018/0072988). As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over Sun et al. (US2018/0072988). Sun teaches a method of producing an excitatory neuron, comprising introducing a Sendai virus to an inducing factor including neurogenin (NGN), or an inducing factor including achaete-scute homolog (ASCL) and myelin transcription factor (MYT) in the human stem cells, which meets the limitation of the claim 1. Therefore, claim 1 is anticipated by Sun. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of an excitatory neuron production method. Group II is directed to a technical feature of an inhibitory neuron production method. Group III is directed to a technical feature of a cerebral neuron production method, a dopamine-producing neuron production method and a synapse-forming neuron production method. Therefore, the above Inventions do not share a common special technical feature as they comprise different steps and utilize different products, which demonstrates that each method has a different mode of operation and use of structurally and functionally divergent materials. For example, a method for preparing an excitatory neuron does not have a same corresponding technical feature as that in a method of inhibitory neuron because the inducing factor is different. Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept. 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
July 25, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649